Citation Nr: 1116087	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  09-23 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a waiver of overpayment of Department of Veterans Affairs compensation benefits in the amount of $4,185.00.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to September 1972, from September 1972 to September 1976, and from October 1977 to July 1990.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In his January 2009 substantive appeal, the Veteran indicated that he wanted a Board hearing before a member or members of the Board.

In February 2010, the Veteran submitted another substantive appeal (VA Form 9) and requested a hearing before a member or members of the Board, noting that "Video conference is ok."

While it is not clear whether the Veteran prefers to have an in-person Travel Board hearing or a Videoconference hearing, it is clear that he wants a Board hearing.  Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without affording the appellant an opportunity for the requested hearing.  Therefore, a remand is required to clarify what type of Board hearing the Veteran wants and to schedule the requested hearing.  See 38 U.S.C.A.  § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2010).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he indicate whether he wishes to have a Travel Board or a Videoconference hearing.

2. The Veteran should then be scheduled for a Board hearing, in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2010), as per the Veteran's request, and as the docket permits.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


